Exhibit 10.9

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into by and between WASHINGTON PRIME GROUP INC., an Indiana corporation
(the “Company”), and C. MARC RICHARDS (“Executive”), executed on November    ,
2014 (the “Execution Date”).

 

WHEREAS, the Company and Executive are parties to an employment agreement, dated
as of June 3, 2014 (the “Employment Agreement”), pursuant to which Executive
serves as the Chief Financial Officer of the Company (capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the
Employment Agreement); and

 

WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated as
of September 16, 2014, by and among the Company, Washington Prime Group, L.P.
(the “Partnership”), WPG Subsidiary Holdings I, LLC, WPG Subsidiary Holdings II
Inc., Glimcher Realty Trust and Glimcher Properties Limited Partnership
(“Glimcher LP”) (the “Merger Agreement”); and

 

WHEREAS, from and following the “Acquisition Effective Time” (as defined in the
Merger Agreement), the Company desires to continue to employ Executive as
Executive Vice President and Chief Administrative Officer and for Executive to
continue to provide services to the Company, the Partnership, Glimcher Realty
Trust, and Glimcher LP, and Executive desires to be so employed by the Company
and to provide such services; and

 

WHEREAS, the Company and Executive now desire to amend the Employment Agreement
to reflect such continued employment on the terms and subject to the conditions
set forth herein;

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Definitions.  Section 1.2 of the Employment Agreement is hereby deleted in
its entirety and replaced with the following:  “[Intentionally Omitted]”

 

2. Terms of Employment.   Section 2.2 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

 

“During the Employment Period, Executive shall serve the Company as its
Executive Vice President and Chief Administrative Officer and shall perform
customary and appropriate duties as may be reasonably assigned to Executive from
time to time by the Company and shall provide services to the Company,
Washington Prime Group, L.P., Glimcher Realty Trust, and Glimcher Properties
Limited Partnership.  Executive shall report to the Executive Chairman of the
Company or, if no such Executive Chairman, to the Chief Executive Officer of the
Company.

 

3. Effect of Termination.   Section 3.1 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“Separation Pay upon Termination without Cause/for Good Reason.  If during the
Employment Period the Company terminates Executive’s employment other than for
Cause or Executive terminates his employment for Good Reason (within six months
after such Good Reason event occurs), the Company shall make to Executive a lump
sum cash payment equal to two times the sum of (a) Executive’s annual base
salary in effect immediately prior to the date of termination, and
(b) Executive’s target annual cash bonus for the year in which the date of
termination occurs, or if no target annual cash bonus has been set for the year
in which the date of termination occurs, Executive’s target annual cash bonus in
effect during the Company’s most recently completed fiscal year (the “Separation
Payment”), contingent upon Executive executing and returning to the Company (and
not revoking) a general release of claims against the Company and its affiliates
in a form reasonably acceptable to the Company (a “Release”), which Release must
be delivered to the Company, and the period in which it may be revoked must have
expired, not later than 30 days after the date of termination (the “Release
Deadline”).  Except as provided in Section 3.3, the Separation Payment shall be
payable (if the conditions of this Section 3.1 are satisfied) on the fifth
business day following the Release Deadline.

 

4. Effect of Termination.  Section 3.2 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

 

“Effect of Termination without Cause/for Good Reason on Performance LTIP
Awards.  If during the Employment Period the Company terminates Executive’s
employment other than for Cause or Executive terminates his employment for Good
Reason (within six months after such Good Reason event occurs), then with
respect to any long-term incentive plan units authorized by the Compensation
Committee of the Board of Directors of the Company (the “Committee”) in
August 2014 to be granted to Executive in respect of specified future
performance periods subject to Executive’s continuous employment through the
applicable performance period and to the achievement of performance goals
applicable to each such performance period (the “Special Performance LTIP
Units”), contingent upon Executive executing and returning to the Company (and
not revoking) a Release prior to the Release Deadline, (a) to the extent that
such Special Performance LTIP Units have been granted and are held by Executive,
but are unvested on the date of termination, such Special Performance LTIP Units
shall vest on the date of termination, shall not be subject to any other
forfeiture restrictions, and shall be settled in accordance with their terms,
and (b) to the extent that such Special Performance LTIP Units have not been
granted, for any current performance period or completed performance period,
such Special Performance LTIP Units shall be (i) granted on the fifth business
day following the Release Deadline based (A) as to a current performance period,
on actual performance through the date of Executive’s termination of employment
(projected to the end of the applicable performance period for absolute, but not
for relative performance goals), with the amount earned not pro-rated for the
partial completion of an applicable performance period, and (B) as to a
completed performance period, on actual performance through the end of such
performance period, with the amount earned not pro-rated, and (ii) vested
without regard to any applicable service vesting condition upon grant.”

 

5. Notices.  The second sentence of 4.1 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

 

2

--------------------------------------------------------------------------------


 

“Any notice to the Company shall be delivered to Washington Prime Group Inc.,
180 East Broad Street, Columbus, Ohio 43215, Attention:  General Counsel.”

 

6. Effectiveness of Amendment.  This Amendment shall become effective at the
Acquisition Effective Time on the “Closing Date” (as defined in the Merger
Agreement).  If the Merger Agreement is terminated, in accordance with its terms
or otherwise and, consequently, the Acquisition Effective Time and the Closing
Date do not occur, at the time of such termination, this Amendment shall be null
and void ab initio and of no force or effect, and the Employment Agreement shall
remain in effect in accordance with its terms.

 

6. Entire Agreement.  Except as otherwise provided herein, the Employment
Agreement shall remain unaltered and of full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
authorization from the Committee has caused this Amendment to be executed in its
name on its behalf, all as of the day and year first above written.

 

 

C. MARC RICHARDS

 

 

 

/s/ C. Marc Richards

 

 

 

 

 

WASHINGTON PRIME GROUP INC.

 

 

 

By:

/s/ Robert P. Demchak

 

 

Name: Robert P. Demchak

 

 

 

 

 

Title: Secretary and General Counsel

 

[Signature Page – C. Marc Richards First Amendment to Employment Agreement]

 

--------------------------------------------------------------------------------